DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-16, 18-24 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of selecting, based on the current security level, those functions and modules of the identified functions and modules which are deactivatable; and blocking the selected modules and deactivating affected functions; wherein the computer is equipped with a modular operating system; wherein at least one of the operating system modules has one of the module of the of the plurality of modules; wherein the operating system modules are likewise assigned to the security levels; and wherein, in a similar manner to the plurality of modules for the plurality of application programs, the plurality of modules for the operating system modules are also identified and possibly deactivated or blocked in an event of a relevant cybercriminal threat.
The prior art disclosed by Pavlyushchik teaches a system configured to detect execution of a software application and determine whether the detected application has vulnerabilities. The system analyzes the application to identify typical actions performed by the application and may create one or more restriction rules based on the identified typical actions of the application. The restriction rules allow application to perform typical actions and block atypical actions. The system then controls execution of the application using the created restriction rules.
The prior art fails to teach the unique limitations recited above and also in the claims of the instant invention
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497